Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
	Claims 1-20 are allowed.  	 	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of A DC generator/motor, comprising: a rotor [130] including a first partial toroidal magnetically closed tunnel enclosing a first portion of a circular rotation path, the first partial toroidal magnetically closed tunnel positioned around a longitudinal axis and defined by at least four magnetic walls [102, 104, 170, 172], wherein each of the four magnetic walls has a corresponding magnetic pole of a first polarity that points towards an interior of the first partial magnetically closed tunnel that generates flux forces within the partial magnetically closed tunnel, and wherein one of the four magnetic walls has a circumferential slot defined therein; and a stator including a center shaft [136] positioned along the longitudinal axis; a hub  [134 figs. 3-4] coupled to the center shaft and having a portion sized to rotate within the circumferential slot; a plurality of coils [142a figs. 4-6] coupled to the hub and positioned radially about the hub such that the plurality of coils are moveable along the circular rotation path; and a plurality of magnets [138 fig. 3] fixedly coupled to the hub and positioned proximal to the circumferential slot, the plurality of magnets having a polarity orientated to redirect flux forces back into the first partial toroidal magnetically closed tunnel.
	
    PNG
    media_image1.png
    786
    1315
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    753
    865
    media_image2.png
    Greyscale

The above paragraph with pictorial reference numbers and drawing figures are only for explaining the reason of allowability, without changing scope of the allowable claims. 
Comparing to the prior-art of the record, the following prior art references:
Submitted in the 2/22/2021-IDS, JP 2002-254268 discloses a motor having a rotor provided with first and second magnets and a mechanism that can displace the magnets with respect to one another in the axial and rotational directions to change a synthetic magnetic field.

    PNG
    media_image3.png
    412
    536
    media_image3.png
    Greyscale


 JP 2015-177646 discloses a generator having primary rotor and secondary rotor can changes field magnetic flux by changing phase angle there-between the two rotors.


    PNG
    media_image4.png
    583
    431
    media_image4.png
    Greyscale


Submitted in the 2/22/2021-IDS, NPL – Office Action of 16/506137 rejection based on DE 102010024344 discloses a inverted U-shape cylindrical yoke [3] with inner wall, outer wall and a top side wall surrounding magnets [4-6] with coil [12] located within the space of the inverted U-shape cylindrical yoke.

    PNG
    media_image5.png
    995
    608
    media_image5.png
    Greyscale


DE 102010024344 does not discloses “toroidal magnetically closed tunnel positioned around a longitudinal axis and defined by at least four magnetic walls” and “a hub coupled to the center shaft with a plurality of magnets fixedly coupled to the hub and positioned proximal to the circumferential slot, the plurality of magnets having a polarity orientated to redirect flux forces back into the first partial toroidal magnetically closed tunnel”, as in the present invention. 
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834